Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                    March 1, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the Marriage of                                       No. 55323-6-II

 MICHAEL KARL KUEHNER,

                           Appellant,

   and                                                           UNPUBLISHED OPINION

 BRENDA WALLACE KUEHNER,

                           Respondent.


         GLASGOW, A.C.J.—Michael Karl Kuehner filed a petition for dissolution of marriage from

Brenda Wallace Kuehner in March 2018. The parties reached a CR 2A agreement that included,

in relevant part, an agreement that three barrels of uncut emeralds would become Brenda’s sole

property. In 2020, Brenda moved to vacate the CR 2A agreement after discovering Michael’s

participation in a Florida lawsuit wherein he stipulated that all the barrels of uncut emeralds

belonged to his associate.

         After reviewing hundreds of pages of documents and hearing argument from the parties,

the trial court granted Brenda’s motion in part. The trial court also awarded Brenda $20,000 in

attorney fees.

         Michael appeals the trial court’s award of attorney fees. He argues that the trial court erred

by awarding attorney fees without a showing that the fees were reasonable. Michael fails to show

that the trial court abused its discretion, and we affirm the trial court’s order.
No. 55323-6-II


                                              FACTS

       In March 2018, Michael filed a petition for dissolution of marriage from Brenda. By July

2020, the couple reached a CR 2A agreement. As part of the agreement, Brenda was to receive the

rights to three barrels of uncut emeralds. The agreement stated, “‘Michael Kuehner hereby

warrants that these barrels are free and clear of any claims that he’s aware of.’” Verbatim Report

of Proceedings (VRP) at 48. That September, Brenda filed a motion to vacate the CR 2A agreement

based on CR 60(b)(3), (4), and (11). Brenda argued that after entering into the CR 2A agreement,

she discovered fraud that voided the agreement. When she attempted to arrange collection of the

three barrels of uncut emeralds awarded to her in the agreement, she discovered that one day before

the settlement conference, Michael had stipulated in a Florida lawsuit that all of the barrels should

be awarded to his associate, Emiel Kandi, with whom he was involved in several limited liability

corporations and trusts.

       After holding a hearing on the motion and considering hundreds of pages of documents,

the trial court entered an order partially vacating the parties’ CR 2A agreement. Brenda also sought

attorney fees. She explained to the trial court that she owed one prior attorney $17,800 and another

prior attorney over $5,200. Additionally, Brenda owed her current attorney at the time over

$19,000.1

       The trial court awarded Brenda $20,000 in attorney fees. The trial court based its decision

on the inconsistency of Michael’s stipulations in the Florida lawsuit and his statement in the CR

2A agreement. The trial court explained, “I believe that that is a basis for setting aside the [CR 2A]

agreement. I don’t think that should be on her dime. So I am going to award $20,000 in attorney’s



1
  The record on appeal is sparse and it is unclear whether these figures were provided in writing to
the trial court.
                                                  2
No. 55323-6-II


fees from [Michael] to [Brenda] because of that.” Id. at 48-49. The trial court reserved ruling on

the issue of whether the entire agreement or just the portions related to the three barrels of uncut

emeralds needed to be vacated.

       Michael moved for reconsideration, which the trial court denied after considering a

significant amount of additional briefing and evidence from both sides.

       Michael appeals the trial court’s order awarding Brenda attorney fees and denying his

motion for reconsideration. The only documents contained in the record on appeal are Michael’s

petition for dissolution, the trial court’s order vacating the CR 2A agreement and awarding Brenda

attorney fees, the trial court’s order denying Michael’s motion for reconsideration, and a transcript

from the hearing on the motion to vacate.

                                            ANALYSIS

       Michael argues that the trial court erred by awarding Brenda $20,000 in attorney fees

without considering the financial status of the parties or the reasonableness of the fees.

       We review a trial court’s attorney fees award for abuse of discretion. Kellar v. Estate of

Kellar, 172 Wn. App. 562, 591, 291 P.3d 906 (2012). The party challenging a fee award bears the

burden of showing it was “clearly untenable or manifestly unreasonable.” Wash. State Commc’n

Access Project v. Regal Cinemas, Inc., 173 Wn. App. 174, 219, 293 P.3d 413 (2013).

       Generally, attorney fees in a dissolution proceeding are based on need and ability to pay.

RCW 26.09.140; In re Marriage of Terry, 79 Wn. App. 866, 871, 905 P.2d 935 (1995). RCW

26.09.140 instructs the trial court to balance the financial need of both parties. “‘The purpose of

the statutory authority [to award fees and costs] is to make certain that a person is not deprived of

his or her day in court by reason of financial disadvantage.’” In re Marriage of Burke, 96 Wn.

App. 474, 479, 980 P.2d 265 (1999) (quoting 20 KENNETH W. WEBER, WASHINGTON PRACTICE:


                                                  3
No. 55323-6-II


FAMILY AND COMMUNITY PROPERTY LAW § 40.2, at 510 (1997)). Courts may also look outside the

statute to award fees and costs on an equitable basis. “A party’s intransigence can substantiate a

trial court’s award of attorney fees, regardless of the factors enunciated in RCW 26.09.140.” In re

Marriage of Mattson, 95 Wn. App. 592, 604, 976 P.2d 157 (1999).

        From the limited record provided on appeal, it is clear that the trial court awarded Brenda

attorney fees based on Michael’s intransigence. The trial court explained that it was vacating the

CR 2A agreement based on Michael’s inconsistent statements in the Florida lawsuit and the CR

2A agreement regarding the rights and claims to the barrels of uncut emeralds. It explained that

the costs associated with vacating the CR 2A agreement and resuming litigation in the dissolution

should not be borne by Brenda due to Michael’s misrepresentations. As an equitable remedy, an

attorney fees award based on intransigence need not be supported by the other statutory factors for

a fee award. Id. Upon finding intransigence, the trial court did not need to weigh the financial

status of the parties.

        Michael appears to disagree with the trial court’s finding of intransigence, but because he

did not provide any of the evidence considered by the trial court in making its determination, we

cannot conclude that the trial court’s finding was not supported by substantial evidence. Nor has

Michael established, based on this record, that the $20,000 attorney fees amount was unreasonable.

The record shows that the trial court considered the amount of fees Brenda had incurred, as well

as Michael’s conduct that necessitated the steps taken to vacate the CR 2A agreement. The $20,000

award amounted to less than half of the total amount for attorney fees that Brenda reported she had

incurred. On this record, Michael fails to show that the trial court abused its discretion.

        Michael requests fees and costs on appeal, but he does not prevail on appeal. We decline

to award appellate fees or costs.


                                                  4
No. 55323-6-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, A.C.J.
 We concur:



 Worswick, J.




 Price, J.




                                                5